            Case 3:21-cv-00277-LRH-CLB Document 5 Filed 07/29/21 Page 1 of 1



1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     TERRY JAMES CLARK,                                     Case No. 3:21-cv-00277-LRH-CLB
4                                            Plaintiff,                     ORDER
5            v.
6     PERRY RUSSELL, et al.,
7                                        Defendants.
8
9    I.     DISCUSSION

10          On June 21, 2021, Plaintiff, then an inmate in the custody of the Nevada

11   Department of Corrections (“NDOC”), initiated this prisoner civil rights action pursuant to

12   42 U.S.C. § 1983. (ECF No. 1-1). On July 20, 2021, the Court confirmed from the NDOC

13   database that Plaintiff Terry James Clark (#89533) passed away on July 9, 2021.

14          Pursuant to Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim

15   is not extinguished, the court may order substitution of the proper party. A motion for

16   substitution may be made by any party or by the decedent’s successor or representative.

17   If the motion is not made within 90 days after service of a statement noting the death, the

18   action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1). As such,

19   if there is no motion for substitution filed within ninety (90) days from the date of this order,

20   the Court will dismiss the case.

21   II.    CONCLUSION

22          For the foregoing reasons, IT IS ORDERED that the Court will dismiss this case in

23   ninety (90) days from the date of this Order if there is no motion for substitution filed

24   pursuant to Federal Rule of Civil Procedure 25(a)(1).

25          IT IS FURTHER ORDERED that the application to proceed in forma pauperis (ECF

26   No. 4) is denied as moot.

27          DATED: July 29, 2021.

28
                                                                                              ___
                                                 LARRY R. HICKS
                                                 UNITED STATES DISTRICT JUDGE
